IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                     April 24, 2001 Session

        RALPH PHILLIP CLAYPOLE, JR. v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Davidson County
                        No. SN15969     Frank G. Clement, Jr., Judge



                     No. M1999-02591-CCA-R3-PC - Filed May 16, 2001


The petitioner filed a petition for writ of habeas corpus, claiming that the constitutional prohibition
against double jeopardy was violated by his multiple sentences. The post-conviction court denied
the petition, finding that the judgments of conviction were facially valid. We affirm the order of the
post-conviction court dismissing the petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which DAVID H. WELLES and NORMA
MCGEE OGLE , JJ., joined.

David A. Gold, Nashville, Tennessee, for the appellant, Ralph Phillip Claypole, Jr.

Paul G. Summers, Attorney General and Reporter; David H. Findley, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Bernard McEvoy, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

        The petitioner was convicted in the Davidson County Criminal Court in 1995 of vehicular
homicide by intoxication, vehicular homicide by reckless conduct, reckless endangerment, DUI, and
driving on a revoked license. While in custody for these sentences at the Tennessee Department of
Correction facility in Only, Tennessee, he filed a petition for writ of habeas corpus, in the Davidson
County Probate Court. Following a hearing, the petition was denied. The sole issue presented on
appeal is as follows:

               Whether the trial court erred in dismissing petitioner’s application for
               the writ of habeas corpus, holding that (a) the judgments and
               sentences are not illegal on their face, and (b) the habeas corpus
               proceeding is not the remedy for the types of judgments here
               involved.
         We affirm the judgment of the post-conviction court dismissing the petition.

                                                        ANALYSIS

        In our review of this matter, we will first set out what the record shows, since many of the
petitioner’s claims are not supported by the record.

       The judgment sheets in the record show that the petitioner was found guilty in the Davidson
County Criminal Court on July 19, 1995, the judgments being entered on August 22, 1995, of
vehicular homicide by intoxication, vehicular homicide by reckless conduct, reckless endangerment,
DUI, and driving on a revoked license. All of these offenses occurred in Davidson County on
December 9, 1994.

       While imprisoned at the Tennessee Department of Correction facility in Only, Tennessee,
which is located in Hickman County, the petitioner filed a petition for writ of habeas corpus. He
explained his reasons for filing this petition in Davidson County, rather than Hickman County, as
follows:1

                     Petitioner submits the following reasons for applying to this Court in
                     lieu of that most convenient in point of distance to him and believes
                     such satisfies the “sufficient reason” exception required by Tenn.
                     Code Ann. § 29-21-105[.]

As his reasons, the petitioner argued that the most convenient forum was in Davidson County
because the records and the witnesses were all located there.

        The gravamen of the petitioner’s claim was that (a) he could not be subjected to punishment
for both vehicular homicide by intoxication and DUI, when both resulted from a single act of
driving; (b) he could not be convicted for two counts of vehicular homicide when only a single
victim was involved; and (c) he had not received all jail credit to which he was entitled.2

        Following a hearing, at which the petitioner testified, the post-conviction court orally found
as follows:

                     I find that the habeas corpus petition is – should be denied for a
                     couple of reasons. One I disagree with the petitioner. The judgments
                     and sentences are not illegal on their face, and as General McEvoy


         1
            In view of our ruling in this matter, it is unnecessary to determine whether the petitioner had sufficient reason
to file his petition in D avidson C ounty, rather tha n Hickma n County.

         2
             This claim w as resolved by the post-co nviction cou rt and is not an issu e on app eal.

                                                              -2-
               correctly stated, the habeas corpus petition proceeding is not the
               remedy, at least for those types of judgments.

               Secondly, I believe that the second amended judgment entered by
               Judge Kurtz August 25, 1999, either corrects – well let he [sic] me
               say correctly states the results of the hearing of December 21, 1995,
               which addresses many of the concerns raised by Mr. Claypole in his
               petition for habeas corpus relief.

               With all other matters that the Court has not addressed would be
               denied, but I believe that covers the territory.

        Although the record on appeal contains the judgments which are the basis for the petitioner’s
petition, they do not identify the victim. Thus, from the appellate record, we cannot determine
whether both counts of vehicular homicide resulted from the death of a single victim, as the
petitioner asserts. Likewise, as to the petitioner’s claim that he was convicted of DUI and vehicular
homicide for a “single act of driving,” the judgments show only that both were committed on the
same date, that is, during a single twenty-four-hour period. It is the responsibility of the petitioner
to prepare an adequate appellate record. State v. Matthews, 805 S.W.2d 776, 784 (Tenn. Crim. App.
1990).

        The right to seek habeas corpus relief is guaranteed by Article I, Section 15 of the
Constitution of the State of Tennessee. Procedures applicable to seeking the writ are codified at
Tennessee Code Annotated Sections 29-21-101 to -130. In Tennessee, grounds upon which habeas
corpus relief will be granted are very narrow. The writ will issue “only when ‘it appears upon the
face of the judgment or the record of the proceedings upon which the judgment is rendered’ that a
convicting court was without jurisdiction or authority to sentence a defendant, or that a defendant’s
sentence of imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993) (quoting State v. Galloway, 45 Tenn. (5 Cold.) 326, 336-37 (1868)). Therefore, a
habeas corpus petition may only be utilized to contest void, as opposed to simply voidable,
judgments. See Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). A void judgment is one in which
the judgment is facially invalid because the court lacked jurisdiction or authority to render the
judgment or because the defendant’s sentence has expired. See Dykes v. Compton, 978 S.W.2d 528,
529 (Tenn. 1998).

        As for the petitioner’s claims of double jeopardy, we note that, if true, the convictions would
be voidable, not void. William A. Ransom v. State, No. 01C01-9410-CR-00361, 1995 WL 555064,
at *3 (Tenn. Crim. App., Nashville, Sept. 20, 1995), perm. to appeal denied (Tenn. Feb. 5, 1996);
Dewayne Haynes v. State, No. 03C01-9402-CR-00054, 1995 WL 319034, at *1 (Tenn. Ct. App.,
Knoxville, May 25, 1995), perm. to appeal denied (Tenn. Nov. 6, 1995). A judgment which is
voidable can be attacked only by a petition for post-conviction relief, not through habeas corpus
procedures. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999).



                                                 -3-
        We have examined the judgments upon which the petitioner bases his complaints and
determined that they are facially valid. Therefore, habeas corpus relief is not available to him and
his claims must fail.

                                         CONCLUSION

      Based upon the foregoing authorities and reasoning, we affirm the order of the trial court
denying the petition for writ of habeas corpus.




                                                      ___________________________________
                                                      ALAN E. GLENN, JUDGE




                                                -4-